Citation Nr: 1125091	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability in issue.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In August 2010, after the case was certified to the Board, the Veteran's attorney submitted additional pertinent medical evidence to the RO.  That information has been referred to the Board, and it does not contain a waiver of RO review.  Clearly, the RO has not had the opportunity to review such evidence.

Additionally, in an August 2009 submission, appellant's attorney notes that a VA Form 9 is attached.  Administrative notes from the RO seem to suggest it was received and indicated appellant did not want a hearing.  The document does not seem to be in the file before the Board.  An administrative attempt to obtain the document was undertaken but was not successful.  As such, appellant and his attorney will be offered the opportunity to submit an additional copy of the VA Form 9.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and his attorney and offer them an opportunity to submit a copy of the VA Form 9 submitted in August 2009.  In the alternative, if a copy is not found, appellant and/or attorney should be offered the opportunity to submit any argument desired or recalled from that document.

2.  The RO/AMC should review the evidence submitted in August 2010.  To the extent the benefits sought on appeal are not granted, issue a supplemental statement of the case, and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



